Citation Nr: 0518143	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-01 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for chronic venous 
insufficiency of the right lower extremity, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for chronic venous 
insufficiency of the left lower extremity, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to January 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the veteran was awarded an increased 
evaluation for his service-connected chronic venous 
insufficiency of the left lower extremity, from 40 to 60 
percent disabling by a November 2002 decision.  Because he 
continues to disagree with the current rating assigned, the 
claim of an increased rating above 60 percent for this 
disability remains at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).  The 
increased disability rating was effective from June 30, 2000, 
the date on which the veteran's claim was received.

On July 14, 2003, a hearing was held in Phoenix, Arizona, 
before Marjorie A. Auer, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

This case was before the Board previously in March 2004 when 
it was remanded for additional development.  The requested 
development has been completed.




FINDINGS OF FACT

1.  VA has notified the veteran of the information and 
evidence that VA would seek to obtain on his behalf, the 
information and evidence that he was expected to provide, and 
has otherwise fully notified the veteran of the need to give 
to VA any evidence pertaining to his case.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran's chronic venous insufficiency of the right 
lower extremity is currently manifested by tense, non-pitting 
edema and constant pain, even at rest.

4.  The veteran's chronic venous insufficiency of the left 
lower extremity is currently manifested by tense, non-pitting 
edema and constant pain, even at rest.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability evaluation for 
chronic venous insufficiency of the right lower extremity 
have been met.  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7121 (2004).

2.  The criteria for a 100 percent disability evaluation for 
chronic venous insufficiency of the left lower extremity have 
been met.  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7121 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

A substantially complete application for the veteran's claims 
was received on June 30, 2000.  Thereafter, in a rating 
decision dated in April 2001, the veteran's claims were 
denied.  Only after that rating action was promulgated did 
the RO, on May 6, 2003, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate his increased rating claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on May 6, 2003, was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by VA at that time, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After that notice was 
provided, a Supplemental Statement of the Case (SSOC), re-
adjudicating the veteran's claims, was provided to the veteran 
in June 2003.  This action essentially cured the error in the 
timing of the notice.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on May 6, 2003, 
complied with these requirements.  These requirements were 
also satisfied by a March 24, 2004 letter from VA.

Additionally, the Board notes that the May 6, 2003, and March 
24, 2004 letters to the veteran properly notified him of his 
statutory rights.  That is, even though the May 6, 2003 
letter requested a response within 30 days and the March 24, 
2004 letter requested a response within 60 days, a recently 
enacted amendment to the VCAA clarified that the one-year 
period within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before 
expiration of that time period.  38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, the veteran's VA medical records, and 
statements from the veteran's former employer have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided VA examinations in 
September 2000 and April 2004 to evaluate the severity of his 
service-connected disabilities.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Also, VA's efforts have 
substantially complied with the instructions contained in the 
March 2004 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Further development and further 
expending of VA's resources is not warranted.  Any "error" 
to the veteran resulting from this Board decision does not 
affect the merits of his claims or his substantive rights, 
for the reasons discussed above, and is therefore harmless.  
See 38 C.F.R. § 20.1102 (2004).  There is no reasonable 
possibility that further assistance to the veteran would 
substantiate his claims.  See 38 C.F.R. § 3.159(d) (2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA examinations of the veteran in 
September 2000 and April 2004; VA treatment records dated 
from March 1998 to October 2002; statements from a VA 
physician dated in June 2000 and June 2003; testimony from 
the veteran and his spouse; and contentions by the veteran 
and his representative.  For the purpose of reviewing the 
medical history of the veteran's service-connected disorders, 
see 38 C.F.R. §§ 4.1, 4.2 (2004), the Board also reviewed 
medical evidence developed in conjunction with prior claims, 
such as service medical records, VA hospitalization and 
outpatient treatment records of veteran dated from March 1963 
to October 1997, and VA examinations conducted in March 1965, 
March 1968, January 1979, April 1981, and September 1998.  
The Board has also reviewed documents developed throughout 
this appeal, such as statements from the veteran and his 
representative.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of the veteran's claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2004).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The veteran's chronic venous insufficiency has been evaluated 
as 60 percent disabling for each lower extremity under 
Diagnostic Code 7121 for post-phlebitic syndrome of any 
etiology manifested by persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2004).  
A 100 percent evaluation is assigned for massive board-like 
edema with constant pain at rest.  Id.

The evidence supports the assignment of a 100 percent 
evaluation for each of the lower extremities.  The Board 
notes that in it's March 2004 Remand the Board ordered a 
current VA examination of the veteran and specifically 
directed the examiner to indicate whether there was any 
evidence of board-like edema and whether any board-like edema 
was accompanied by constant pain.  Although neither the 
report of the April 2004 VA examination nor the August 2004 
addendum to that report addresses these symptoms, the Board 
is nevertheless able to resolve the veteran's claims based 
upon the recent medical evidence.  In a June 9, 2003 
statement, a VA physician stated that the veteran had been 
afflicted with "tense edema" of both lower extremities on 
numerous occasions.  The veteran suffered constant pain.  The 
physician opined that the veteran's edema was unlikely to 
ever resolve because of the extensive nature of the vascular 
impairment.  At a July 14, 2003 hearing, the veteran's spouse 
testified that the veteran's legs were always swollen, even 
when he was at rest.  The veteran testified that he had 
constant pain.  At the April 2004 VA examination, the 
examiner noted that the veteran regularly treated his pain 
with narcotic pain medications including Vicodin.  On 
examination, there was 1+ non-pitting edema to the upper calf 
level bilaterally, chronic venous stasis changes of both 
calves and feet with brawny discoloration, and scattered 
scars from previous ulcerations.  The examiner diagnosed 
severe, chronic, bilateral lower extremity venous 
insufficiency with chronic pain, nocturnal cramping, and 
proclivity for serious ulceration.  The veteran was unable to 
ambulate even moderate distances because of leg pain.

The evidence clearly shows that the veteran has constant 
pain, even at rest, as a result of his disabilities.  The 
veteran also has edema in both lower extremities.  Although 
the veteran's edema has not been described as "board-like," 
it has been described as "tense."  Although the VA examiner 
in April 2004 was directed to address whether the veteran had 
board-like edema in his lower extremities, the examiner did 
not reject that finding.  The examiner did describe the 
veteran's edema as "non-pitting."  "Nonpitting edema" is 
defined as "swelling of subcutaneous tissues which cannot be 
indented by compression easily."  STEDMAN'S MEDICAL 
DICTIONARY 544 (26th ed. 1995).  Given the evidence of record 
and resolving any doubt regarding the extent of the 
disability in the veteran's favor, the Board finds that the 
veteran's disabilities more nearly approximate the criteria 
for a 100 percent rating than the criteria for the lower 60 
percent rating.  See 38 C.F.R. § 4.3, 4.7 (2004).

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2002); see also 38 C.F.R. § 4.71a, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805) (2004) 
(the amended rating criteria for scars, effective from August 
30, 2002).  In this case, the veteran has scars on each lower 
extremity as a result of prior ulcerations.  There is no 
indication that the scars are tender or that they cause 
limitation of function of his lower extremities.  Any 
recurrent or repeated ulceration of these areas has been 
attributed to the veteran's bilateral lower extremity chronic 
venous insufficiency.  There is no indication that the scars 
are poorly nourished.  Accordingly, the preponderance of the 
evidence is against separate disability ratings for the scars 
on the veteran's lower extremities.

Accordingly, the Board finds that the evidence supports a 100 
percent disability rating for each lower extremity.




ORDER

Entitlement to a 100 percent evaluation for chronic venous 
insufficiency of the right lower extremity is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.

Entitlement to a 100 percent evaluation for chronic venous 
insufficiency of the left lower extremity is granted, subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


